OPINION — AG — A RENTAL CONTRACT (BOOKKEEPING MACHINERY) SUCH AS IT ABOVE DESCRIBED WOULD BE SUBJECT TO THE OKLAHOMA CENTRAL PURCHASING ACT (INCLUDING 74 O.S.H. 85.7) TO THE SAME EXTENT (BUT ONLY TO THE EXTENT) AS A RENTAL CONTRACT WHICH DOES NOT CONTAIN A PROVISION THAT TITLE TO THE RENTAL EQUIPMENT SHALL PASS TO THE STATE UPON PAYMENT OF TOTAL RENTALS EQUAL TO A SPECIFIED OR DEFINITELY DETERMINABLE AMOUNT; AND, THEREFORE, THAT THE TOTAL AMOUNT OF RENTAL, WHICH, UNDER THE CONTRACT, WILL RESULT IN THE TRANSFER OF THE TITLE TO THE RENTAL EQUIPMENT TO THE STATE, IS NOT TO BE CONSIDERED IN DETERMINING 74 O.S.H. 87.5 IS APPLICABLE THERETO. CITE: OPINION NO. NOVEMBER 12, 1958 — LOGAN, 74 O.S.H. 85.7, 74 O.S.H. 85.5(6), 62 O.S.H. 430.1-430.5 , 62 O.S.H. 430.2, 62 O.S.H. 430.3, 62 O.S.H. 430.4, 62 O.S.H. 430.5 (RICHARD HUFF)